Citation Nr: 1828215	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013 and May 2015, the Board remanded this matter to the RO for further evidentiary development, to include obtaining a clear, adequate VA opinion on the etiology of the Veteran's bilateral hearing loss.  The Board finds that the RO is in substantial compliance with the October 2013 and May 2015 remand directives; and therefore, no further development is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The delayed onset of the Veteran's bilateral hearing loss is not related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been established.  38 U.S.C. §§ 1110, 1154 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that he suffers from hearing loss that was incurred in service or is the result his service.  See November 2017 Appellate Brief.  He indicates that his military occupational specialty (MOS) was BU3-builder in the Republic of Vietnam.  Id.  He further indicates that he experienced thousands of 50 gallon drums of Agent Orange explode due to enemy attack, which he believes damaged his hearing.  Id.

The Veteran's service records confirm that his MOS was in BU3 construction occupation.  See Certificate of Release or Discharge from Active Duty.  His service records also reflect that he was a combat Veteran in the Republic of Vietnam.  See, e.g. Declassified Journal, February 22, 1969 - February 23, 1969.

A combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C. § 1154(b) (West 2012); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522 - 23 (1996).  The provisions of 38 U.S.C. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304 - 05 (1998); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In this regard, the Board finds that the Veteran's lay assertions are credible that he was likely exposed to acoustic loud sounds.  

In June 2015, the Veteran underwent a VA examination to obtain evidence as to the nature and etiology of his bilateral hearing loss.  Although his audiogram reflects sensorineural hearing loss in both ears, the examiner opined that his bilateral hearing loss was less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  See June 2015 VA examination.  As the basis for her rationale, the VA examiner explained that there was no indication of any hearing loss in his records; there were no complaints of hearing loss in his records; and that he claimed that he only noticed hearing difficulties for the past 10 years.  Id.

Given that this VA examiner provided an inadequate rationale for her opinion, which was not responsive to the Board's October 2013 and May 2015 Board remand directives, another VA audiologist rendered an addendum opinion to the June 2015 VA opinion.  This VA audiologist also opined that it is less likely than not that the Veteran's hearing loss is related to military service.  See June 2015 Addendum to June 2015 Opinion (June 2015 Addendum Opinion).  In support of the rationale for her opinion, the VA audiologist discussed a medical report from the Institute of Medicine (IOM), which the October 2013 and May 2015 VA opinions had referenced.  See June 2015 Addendum Opinion.  

The VA examiner explained that in "Noise and Military Service - Implications for Hearing Loss and Tinnitus (2006)", the IOM stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Id.  She quoted the report, stating that "based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Id.  The VA examiner further explained that this study remains the definitive consensus in the matter.  Id.  She also indicated that according to "Noise and Military Service - Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present", the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss after an earlier noise exposure is extremely unlikely.  Id.

Accordingly, the VA audiologist applied this study to the Veteran's circumstances to explain that since this research study concluded that a delay in the onset of hearing loss does not occur, the Veteran's report of the onset of his symptoms around 2003, as indicated in a 2013 audiometric report, and the mild nature of the hearing loss, which was 40 years after service, make it less likely than not his bilateral hearing loss is related to military service.  Id.  The same VA examiner reiterated this opinion and rationale, verbatim, in a second addendum opinion in August 2015.

Since the Board previously determined that a February 2012 VA examination and opinion and a March 2013 addendum opinion were inadequate for determining this claim, the Board finds that the most probative evidence of record are the June 2015 and August 2015 addendum opinions.  They provide a clear, detailed rationale, , clearly explaining why the Veteran's delayed onset of hearing loss is less than likely related to his in-service noise exposure.  The record shows that while the Veteran was exposed to acoustic trauma in service, a hearing loss disability did not develop for many years post-service.  Moreover, the evidence does not show that the current hearing loss disability is related to such exposure.  Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine, which the Board has considered in reaching the above conclusion, is not applicable.  See 38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 - 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


